In re: Thorn B. Himel and Cyril Geary applying for writs of certiorari and review.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Hdnorable Elmo Lear, Judge of the 19th Judicial District, Court for the Parish of East Baton Rouge to transmit to the Supreme Court of Louisiana, oil or before the 8th day of October, 1971, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through his attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.